 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                        :
 In re                                                                      Case No. 19-46322-ess
                                                                        :
 KOREAN RADIO BROADCASTING, INC.,                                           Chapter 7
                                                                        :
                                          Alleged Debtor.
                                                                        :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

KOREAN RADIO BROADCASTING, INC.’S REPLY TO PETITIONING CREDITOR’S
OBJECTION TO MOTION TO DISMISS INVOLUNTARY BANKRUPTCY PETITION

TO THE HONORABLE ELIZABETH S. STONG, Bankruptcy Judge

         Korean Radio Broadcasting, Inc., the alleged debtor herein (the “Alleged Debtor” or

“KRB”), hereby submits this reply to the sole objection (the “Objection” or “Obj.”), filed by

Multicultural Radio Broadcasting, Inc., the sole petitioning creditor herein (the “Petitioning

Creditor” or “MRB”), to the Alleged Debtor’s motion, made pursuant to Sections 303, 305 and

707 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. as amended (the

“Bankruptcy Code”) and 28 U.S.C. § 1331(c) to dismiss the above-captioned bankruptcy case

(the “Motion”), and, in support of its reply, the Alleged Debtor respectfully states as follows:.

                                                    BACKGROUND

         1.        The Petitioning Creditor filed an involuntary petition against the Alleged Debtor

on October 21, 2019 (the “Involuntary Petition”). (ECF No. 1). On November 13, 2019, the

Alleged Debtor filed the Motion, seeking an order dismissing the bankruptcy case commenced

by the filing of the Involuntary Petition, for cause under Section 707(a) of the Bankruptcy Code.

Alternatively, this Alleged Debtor asked that the Court abstain from the case under Section 305

of the Bankruptcy Code to allow proceedings for the Alleged Debtor’s assignment for the benefit




                                                                                                    SGR/21988143.1
of creditors (the “ABC”), pending in the Supreme Court of the State of New York, County of

Queens (the “State Court”), to proceed. The grounds for the relief sought and the legal basis

therefor are set forth in detail in the Motion. (ECF No. 11-1).

       2.      On December 5, 2019, the Petitioning Creditor filed its Objection to the Alleged

Debtor’s Motion to Dismiss, which is the only objection that has been made to the Motion. As

argued below, the Objection based on a misunderstanding or mischaracterization of the relevant

facts, is not supported by authority, and otherwise lacks merit, and, accordingly, should be

overruled and the Motion should be granted.

                                          ARGUMENT

       3.      MRB correctly states that KRB and its non-debtor affiliate NY Metro Radio

Korea, Inc. (“NY Metro Radio”) executed a joint assignment for the benefit of creditors, and that

KRB and NY Metro Radio appointed William A. Brandt, Jr., as the assignee thereunder (“Mr.

Brandt” or the “Assignee”). (Obj. ¶¶ 1, 10). MRB’s accurate portrayal of the facts ends there.

       4.      Contrary to MRB’s allegations (Obj. ¶¶ 1, 12), the ABC does not constitute a

“‘race’” to sell the assets of NY Metro Radio and KRB or an effort to sell their assets to an entity

controlled by a shareholder of the assignors without marketing or soliciting competing bids for

their assets, or to sell their assets for a de minimis sum. See Declaration of William A. Brandt,

Jr., executed on December 12, 2019 (“Brandt Decl.”), ¶¶ 10-16.

       5.      Contrary to MRB’s allegations, (Obj. ¶¶ 1 and 12), the ABC does not effect the

consolidation of KRB with NY Metro Radio. (See Brandt Decl., ¶ 17.)

       6.      While MRB suggests that the inclusion of at least six (6) creditors on the

Consolidated Balance Sheet of KRB and NY Metro Radio indicates that the Alleged Debtor has

more than one creditor (Obj. ¶ 2), the Assignee has determined that MRB is the sole creditor of



                                                 2
                                                                                       SGR/21988143.1
the Alleged Debtor (Brandt Dec. ¶ 11), and there is no evidence that the Alleged Debtor, alone,

has any creditors other than the Petitioning Creditor. (See Brandt Decl., ¶ 11.)

       7.      MRB alleges in its objection that an “Asset Purchase Agreement [between Mr.

Brandt, as assignee of KRB and NY Metro Radio, as sellers, and Dela Dover LLC, as

purchaser] . . . was executed only to ensure that MRB could not collect on its judgment [against

KRB].” (Obj. ¶ 14). MRB also alleges that the Asset Purchase Agreement “fail[s] to provide

‘fair consideration,’ or, in fact, any consideration for the benefit of creditors.” (Obj. ¶¶ 14-15).

Petitioning Creditor does not point out that the Agreement represents merely a “stalking horse

offer” and is, by its terms, subject to any higher or better offer that may be made by a competing

bidder. Section 5.12 of the Asset Purchase Agreement provides in the relevant part:

               Termination. This Agreement shall terminate if . . . the Purchased
               Assets are purchased by at a closing [sic] to a different Purchaser
               based upon a higher and better offer than that of the Purchaser as
               determined by the Seller in his sole and absolute discretion . . . .

(See Decl. of Douglas J. Pick in Opp., dated December 1, 2019 (ECF No. Doc. 15-1) (“Pick

Decl.”), Ex. D (ECF No. 15-4) (Asset Purchase Agreement) § 5.12.)

       8.      Moreover, Petitioning Creditor is simply wrong that the Asset Purchase

Agreement provides for the sale of all assets of NY Metro Radio and KRB for only $50,000. In

fact, as the Assignee explains in his declaration, the Asset Purchase Agreement has an aggregate

value of almost $800,000. If Dela Dover LLC is the successful bidder, it will assume liabilities

including payroll arrearage, vacation pay, prepaid advertising expenses and lease payments

under the time brokerage agreement. The $50,000 refers only to the cash portion of the

consideration proposed by the “stalking horse” bidder. (Brandt Decl., ¶ 14.)

       9.      Finally, Petitioning Creditor fails to mention that the submission and

consideration of competing bids is intended to be governed by specific notice and bidding


                                                  3
                                                                                         SGR/21988143.1
procedures that Mr. Brandt, as assignee for the benefit of creditors, has submitted to the State

Court for its consideration and approval. (See Pick Decl., Ex. C (ECF No. 15-3) (Order to Show

Cause, filed Sept. 19, 2019, Sup. Ct., Queens Cty.); see id. (Declaration of William A. Brandt,

Jr., executed on Sept. 18, 2019).)

       10.      The Petitioning Creditor has presented to this Court what it calls the “ultimate

question”--i.e.,“whether the Assignors have the right to ‘pay for and choose’ their person of

choice to liquidate their assets without consultation or input from MRB, its largest undisputed

creditor [or, in the case of KRB, its only creditor] or, if MRB opposes the Assignors’ choice,

whether MRB can pursue an impartial party (an independent professional) that has not been paid

a ‘retainer’ by the Assignors and whose loyalty creates no appearance of conflict or

impartiality.” (Obj. ¶ 21). In response to the foregoing “ultimate question,” the New York

courts have affirmatively answered “Yes.” See generally Compagnia Distribuzione Calzature,

S.R.L. v. PSF Shoes, Ltd., 206 A.D.2d 343, 344, 613 N.Y.S.2d 931, 932-933 (2d Dep’t 1994)

(“Compagnia Distribuzione”); Freeman v. Marine Midland Bank N.Y., 419 F. Supp. 440, 447

(E.D.N.Y. 1976).

       11.      As the Court in Freeman stated:

             A general assignment for the benefit of creditors has been defined as a
             voluntary transfer by a debtor of all his property, to a trustee of his
             own selection, for administration, liquidation, and equitable
             distribution among his creditors. . . .

             The New York Debtor and Creditor Law specifically empowers the
             [State] court to adjudicate the validity of claims and to allow or
             disallow them. Moreover, the [State] court is granted broad equity
             powers to effectuate the administration of the estate. With respect to
             the allowance or disallowance of claims, the assignor is not an active
             participant. All property and every right of the assignor which he may
             properly convey or assign passes to the assignee for the benefit of
             creditors. It is the duty of the assignee to promptly report to the court



                                                   4
                                                                                         SGR/21988143.1
             any claims presented to him which are incorrect, undisputed or not
             provable.

Freeman, 419 F. Supp. at 447 (emphasis added, and internal quotation marks and citations

omitted); see Compagnia Distribuzione, 206 A.D.2d at 344.

       12.      Upon the foregoing, KRB respectfully submits that the ABC is an entirely

appropriate process, authorized under New York law, in which the assets of KRB may be, and

should be, administered.

       13.      KRB further submits that Mr. Brandt, with the support of Development

Specialists, Inc., the company he founded and for which he serves as executive chairman, has the

experience, expertise, and reputation necessary, appropriate, and desirable for a fiduciary to

administer the estate of KRB, under the supervision of the State Court, and is at least as

competent as, if not more competent than, any trustee that might otherwise be appointed to serve

in that role in a bankruptcy concerning KRB. (See Brandt Decl., ¶¶ 1-6.)

       14.      To the extent that the Petitioning Creditor wishes to enforce its judgment against

KRB, or to assert claims against NY Metro Radio, or has concerns with regard to Mr. Brandt’s

service as the assignee for the benefit of creditors in the ABC, the Assignee is available to

address its judgment and its other claims, if any, and the State Court is open and available to

resolve any disputes in that regard and to address any concerns with regard to Mr. Brandt. See,

e.g., N.Y. Debt. & Cred. Law §§ 8, 15 (McKinney 2014).

       WHEREFORE, the Alleged Debtor respectfully requests that the Court (a) overrule the

Objection, (b) enter an order dismissing the involuntary bankruptcy case or alternatively abstaining

from the case, and granting the Alleged Debtor leave to move for an award of attorney’s fees and

costs; and (c) grant such other and further relief as the Court deems just and proper.




                                                 5
                                                                                         SGR/21988143.1
Dated: New York, New York
       December 12, 2019

                                SMITH, GAMBRELL & RUSSELL, LLP


                                By:    _____________________________
                                        /s/ John G. McCarthy
                                       John G. McCarthy
                                       Morgan V. Manley

                                1301 Avenue of the Americas, 21st Floor
                                New York, New York 10019
                                (212) 907-9700

                                       - and -

                                Brian A. Hall
                                Ronald E. Barab
                                SMITH, GAMBRELL & RUSSELL, LLP
                                Promenade, Suite 3100
                                1230 Peachtree Street, NE
                                Atlanta, Georgia 30309
                                (404) 815-3500

                                Attorneys for Alleged Debtor
                                Korean Radio Broadcasting, Inc.




                            6
                                                              SGR/21988143.1
